Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 1 of 17                         PageID 126




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  1 ST SIGNATURE LENDING LLC,                      )
                                                   )
                            Plaintiff,             )
                                                   )
                    vs.                            )       1:20-cv-2130-JMS-MPB
                                                   )
  BRIGHTON BANK,                                   )
                                                   )
                            Defendant.             )

                                               ORDER

        Plaintiff 1st Signature Lending LLC ("1st Signature") brings this action against Defendant

Brighton Bank ("Brighton"), alleging that Brighton engaged in a scheme to defraud 1st Signature

by attempting to collect amounts not owed and by failing to properly allocate amounts paid in

connection with various loans and lines of credit, in violation of Indiana law and the federal

Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1962. [Filing No. 1.]

Brighton has filed a Motion to Transfer Venue, seeking to transfer this case to the United States

District Court for the Western District of Tennessee. [Filing No. 10.] The motion is now ripe for

the Court's review.

                                                   I.
                                         STANDARD OF REVIEW

        The change of venue statute, 28 U.S.C. § 1404(a), provides: "For the convenience of

parties and witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to any district or division to which

all parties have consented." 28 U.S.C. § 1404(a). Ordinarily, a court "must evaluate both the

convenience of the parties and various public-interest considerations" to "decide whether, on

balance, a transfer would serve 'the convenience of parties and witnesses' and otherwise promote

                                                   1
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 2 of 17                        PageID 127




'the interest of justice,'"1 Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S.

49, 62-63 (2013), and the movant has the burden of establishing "by reference to particular

circumstances, that the transferee forum is clearly more convenient." Coffey v. Van Dorn Iron

Works, 796 F.2d 217, 219-20 (7th Cir. 1986) (citations omitted).

        This analysis changes, however, when the parties are bound by a contract that contains a

valid forum selection clause. Atl. Marine, 571 U.S. at 63. "First, the plaintiff's choice of forum

merits no weight[,] . . .[and] the plaintiff bears the burden of establishing that transfer to the forum

for which the parties bargained is unwarranted." Id. Second, the court "must deem the private-

interest factors to weigh entirely in favor of the preselected forum," and may consider only

arguments concerning public-interest factors, which "will rarely defeat a transfer motion." Id. at

64. Third, "transfer of venue will not carry with it the original venue's choice-of-law rules." Id.

                                                  II.
                                           BACKGROUND

       In the Complaint, 1st Signature alleges that it entered into a Correspondent Loan Purchase

Agreement (the "LPA") with Brighton in May 2015. [Filing No. 1 at 3.] The LPA, which is

attached to the Complaint as an exhibit, established terms under which Brighton would purchase

residential construction-to-permanent loans ("CTP loans"). [Filing No. 1 at 3; Filing No. 1-1.]

Pursuant to the LPA, 1st Signature alleges, 1st Signature would originate and close CTP loans,

Brighton would purchase and fund the loans, and then 1st Signature would sell the loans to the



1Private  interest factors include "relative ease of access to sources of proof; availability of
compulsory process for attendance of unwilling, and the cost of obtaining attendance of willing,
witnesses; possibility of view of premises, if view would be appropriate to the action; and all other
practical problems that make trial of a case easy, expeditious and inexpensive," while public
interest factors include "the administrative difficulties flowing from court congestion; the local
interest in having localized controversies decided at home; [and] the interest in having the trial of
a diversity case in a forum that is at home with the law." Atl. Marine, 571 U.S. at 63 n.6 (alteration
in original) (citations omitted).
                                                   2
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 3 of 17                       PageID 128




secondary market. [Filing No. 1 at 3.] The LPA contains the following choice-of-law and forum

selection provision:

        It is mutually understood and agreed that the law of the State of Tennessee shall
        govern this Agreement in all respects. . . . The parties agree that the sole proper
        venue for the determination of any litigation commenced by [Brighton] against [1st
        Signature] or by [1st Signature] against [Brighton] on any basis shall be in a court
        of competent jurisdiction which is located in Tipton County, Tennessee, or the
        Western District of Tennessee, and the parties hereby expressly declare that any
        other venue shall be improper and each party expressly waives any right to a
        determination of any such litigation by a court in any other venue.

[Filing No. 1-1 at 20.] The LPA also contains a termination provision, which provides in relevant

part:

        This Agreement may be terminated as to future commitments for sale of Mortgage
        Loans by either party at any time, but such termination shall not in any respect
        change or modify the obligation of [1st Signature] with respect to Mortgage Loans
        already subject to a Commitment Confirmation. . . . Termination of this Agreement
        shall not in any way affect either [1st Signature]'s or [Brighton]'s obligations,
        representations, warranties, or indemnifications with respect to Mortgage Loans
        already purchased by [Brighton] . . . .

[Filing No. 1-1 at 18.]

        According to 1st Signature, in July 2018, the Federal Deposit Insurance Corporation

("FDIC") ordered Brighton to immediately stop funding CTP loans because Brighton was

overleveraged, and its capital ratio had fallen below FDIC requirements. [Filing No. 1 at 4.] As

a result, 1st Signature alleges, Brighton was no longer able to fulfill its obligations under the LPA,

and Brighton terminated the LPA pursuant to the termination provision. [Filing No. 1 at 3-4.] 1st

Signature alleges that the LPA was thereby terminated as to future commitments but not as to loans

that Brighton had already committed to purchasing. [Filing No. 1 at 3.] 1st Signature also alleges

that, at the time of the termination, Brighton had already committed to 230 unfunded loans under

the LPA and was obligated to provide more than $40 million to fund those loans. [Filing No. 1 at




                                                  3
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 4 of 17                    PageID 129




4.] 1st Signature asserts that Brighton breached the LPA by failing to fund and purchase those

loans. [Filing No. 1 at 4.]

       The Complaint further alleges that, in August 2018, the parties entered into an agreement

titled "Addendum to Brighton Bank Correspondent Loan Purchase Agreement" (the

"Addendum"), which is also attached to the Complaint as an exhibit. [Filing No. 1 at 5; Filing No.

1-2.] According to 1st Signature, "[t]he Addendum allowed the parties to place the already

purchased loans with other lenders and relieved Brighton of its obligations to fund CTP loan draws

that it had not already committed to fund." [Filing No. 1 at 5.] However, 1st Signature alleges

that "[t]he Addendum [i]s not actually an addendum" because it does not incorporate the terms of

the original LPA, and instead the Addendum superseded and replaced the LPA. [Filing No. 1 at

5.] In relevant part, the two-page Addendum provides:

               This Addendum to Brighton Bank Correspondent Loan Purchase
       Agreement dated May 7, 2015 ("Addendum") is made as of the 2nd day of August,
       2018 by and between Brighton Bank ("Bank"), and 1st Signature Lending, LLC
       ("Seller").

               WHEREAS, Seller purchases various mortgage loans from Bank and resells
       such loans to its designated parties, and during such sale process, Bank has agreed
       to defer the collection of interest and fees until Seller has finalized its sale and
       collected such interest and fees in order to repay Bank.

              NOW, THEREFORE, and for and in consideration of the terms and
       conditions set forth herein, the parties hereto agree as follows:

                1.      Loan Purchase and Sale. Bank and Seller will continue to carry on
       their normal course of business of the sales of mortgage loans from Bank to Seller
       or its designated parties. The Bank is not obligated nor committed to fund draws if
       it elects not to fund.

                                              ***

               4.     Governing Law. This Addendum shall be governed by the laws of
       the State of Tennessee.




                                                4
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 5 of 17                       PageID 130




              5.      Entire Agreement. This Addendum shall contain the entire
       understanding and agreement between the parties with respect to all matters
       referred to herein and shall supersede all prior or contemporaneous agreements,
       representations, discussions and understandings, oral or written, with respect to
       such matters.

[Filing No. 1-2 at 1.] The Addendum does not contain a forum selection clause. [See Filing No.

1-2 at 1-2.]

       1st Signature also alleges that it "did other types of business" and had lines of credit with

Brighton in the amounts of $500,000 and $200,000. [Filing No. 1 at 6.] According to 1st

Signature, in April 2020, counsel for Brighton sent a letter stating that 1st Signature was in default

on both lines of credit, even though the $500,000 line of credit was current and not due to mature

until June 2020. [Filing No. 1 at 7.] 1st Signature alleges that the letter also demanded that 1st

Signature immediately buy back three loans that Brighton had purchased under the LPA, even

though 1st Signature's obligation to purchase back loans ended when Brighton terminated the LPA.

[Filing No. 1 at 7.] 1st Signature contends that "[t]he purpose of the letter was to coerce 1st

Signature into paying amounts it did not owe." [Filing No. 1 at 7.]

       According to 1st Signature, on May 20, 2020 it paid $500,420.05 to Brighton to pay off

the $500,000 line of credit, but Brighton misappropriated those funds for its own purposes instead

of applying the funds to the line of credit balance. [Filing No. 1 at 6.] 1st Signature also alleges

that it wired $39,080.79 to Brighton on April 22, 2020 to pay off the $200,000 line of credit, which

Brighton applied to the balance, and Brighton's counsel acknowledged that the line of credit was

paid in full. [Filing No. 1 at 7.] Nevertheless, 1st Signature alleges, in July 2020 when 1st

Signature closed on the final property that had been secured by the $200,000 line of credit,

Brighton falsely represented to the title company that $38,739.05 remained owing, which caused




                                                  5
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 6 of 17                    PageID 131




the title company to wire that sum to Brighton, even though that money rightfully belonged to 1st

Signature. [Filing No. 1 at 8.]

       In the Complaint, 1st Signature asserts that it "brings this action to stop Brighton from

asserting rights under the agreement Brighton terminated, to have the loan payoffs applied

correctly, and to recover damages caused by Brighton's criminal conduct." [Filing No. 1 at 2.] 1st

Signature asserts seven claims against Brighton. [Filing No. 1 at 8-16.] In Count 1, 1st Signature

"seeks a judicial declaration of the parties' respective rights, obligations, and duties under the

terminated [LPA] and Addendum, including a declaration that 1st Signature has no further

obligations under those agreements." [Filing No. 1 at 9.] In Count 2, 1st Signature seeks a

declaratory judgment that both the $500,000 line of credit and the $200,000 line of credit are paid

in full. [Filing No. 1 at 9-10.] In Counts 3, 4, and 5, respectively, 1st Signature asserts that

Brighton committed theft, conversion, and deception under Indiana law relating to the funds it was

wired by the title company. [Filing No. 1 at 10-12.] In Count 6, 1st Signature asserts a claim

under Indiana law relating to Brighton's purported pattern of racketeering activity intended to

deprive 1st Signature of its property. [Filing No. 1 at 12-13.] Finally, in Count 7, 1st Signature

asserts a claim under RICO that Brighton engaged in a pattern of racketeering activity. [Filing

No. 1 at 13-16.]

                                              III.
                                          DISCUSSION

       In its motion for transfer, Brighton argues that the forum selection clause contained in the

LPA requires that this case be transferred to the Western District of Tennessee. [Filing No. 11 at

6-7.] Specifically, Brighton asserts that the forum selection clause is valid under Tennessee law,

which applies to the LPA pursuant to the choice-of-law provision, and under Indiana law to the

extent it applies. [Filing No. 11 at 6.] Brighton argues that the forum selection clause is not

                                                6
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 7 of 17                       PageID 132




unconscionable or the result of misrepresentation, duress, or abuse of economic power, and instead

represents a negotiated agreement between two sophisticated commercial parties. [Filing No. 11

at 6.] Finally, Brighton asserts that 1st Signature cannot meet its heavy burden of demonstrating

that transfer is inappropriate, and that enforcement of the forum selection clause is consistent with

Tennessee law, the language of the clause, and the settled expectations of the parties. [Filing No.

1 at 7.]

           1st Signature responds that the forum selection clause in the LPA is no longer enforceable

because the LPA was terminated. [Filing No. 16 at 4-6.] Instead, 1st Signature asserts, pursuant

to Tennessee's merger doctrine, the parties' relationship is governed by the Addendum,2 which

does not contain a forum selection clause. [Filing No. 16 at 5-6.] 1st Signature also argues that

this case is not within the scope of the forum selection clause because it "is primarily one for theft

and a RICO conspiracy to carry out a broad range of crimes in Indiana." [Filing No. 16 at 6.] 1st

Signature contends that it has not brought a claim for breach of the LPA, that it only seeks a

declaration related to the LPA because Brighton used that document as a part of its broader

conspiracy, and that "[t]he six main counts of the complaint have nothing to do with the rescinded

LPA." [Filing No. 16 at 6-7.]

           In reply, Brighton maintains that the LPA's forum selection clause is enforceable and

remains unmodified by the Addendum. [Filing No. 17 at 1-7.] Specifically, Brighton argues that




2 In its briefing, 1st Signature refers to the Addendum as "the Replacement Agreement." [See
Filing No. 16.] Brighton takes issue with this label, arguing that 1st Signature "attempts to
manufacture support for [its] argument by recasting and redefining the Addendum as a
'Replacement Agreement'" and that "[t]his play on words reveals the lengths Plaintiff is stretching
to avoid the LPA and its forum selection clause, and to make the Addendum something it is not."
[Filing No. 17 at 4.] In the interest of consistency with the Complaint, Brighton's briefing, and the
title of the document itself, the Court will use the term "Addendum," recognizing that the label
used is not dispositive of the legal status or effect of the document.
                                                   7
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 8 of 17                     PageID 133




the termination provision of the LPA expressly provides that termination does not alter the parties'

obligations with respect to existing commitments, and therefore the forum selection clause

survives termination of the LPA and continues to bind the parties. [Filing No. 17 at 2-3.] Brighton

asserts that several courts have held that whether an agreement has been terminated is not

dispositive of whether its forum selection clause is enforceable. [Filing No. 17 at 3.] In addition,

Brighton argues that the Addendum did not wholly rescind or replace the LPA because the

Addendum does not contain a clear expression of intent to vitiate the LPA or its forum selection

clause, and instead acknowledges that the parties continue to operate pursuant to the LPA with

some specified modifications. [Filing No. 17 at 4-6.] According to Brighton, the inclusion of a

merger clause in the Addendum "merely merged prior negotiations over the terms of the

Addendum" and "did not transform [the Addendum] into a super-agreement that entirely replaced

and rescinded the LPA." [Filing No. 17 at 6.] Rather, Brighton asserts, "the interplay between the

LPA and the Addendum – and the determination of what rights and obligations under the LPA

survived Brighton's termination as to future commitments, and the parties' execution of the LPA's

Addendum – are central factual and legal questions in this lawsuit" that are subject to the forum

selection clause. [Filing No. 17 at 6-7.] Brighton further argues that all of 1st Signature's claims

fall within the broad scope of the forum selection clause, which covers any litigation commenced

by 1st Signature on any basis, and that the allegations in the Complaint demonstrate that 1st

Signature's claims are premised on Brighton's allegedly improper reliance on the allegedly

terminated LPA, and those claims will either succeed or fail based on the operation and

interpretation of the LPA. [Filing No. 17 at 7-9.] For example, Brighton asserts, if the Court

confirms Brighton's contention that it properly exercised its setoff rights under the LPA, 1st

Signature's tort claims will fail as a matter of law, and Counts 3 through 7 of the Complaint "are



                                                 8
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 9 of 17                       PageID 134




nothing more than an attempt to criminalize a business dispute over the exercise of contractual

rights pursuant to the LPA and other written agreements Plaintiff elected not to attach to its

Complaint." [Filing No. 17 at 8.]

       A. Validity of the Forum Selection Clause

       The parties do not dispute that Tennessee law governs the question of the validity of the

forum selection clause, because the choice-of-law provision in the LPA designates Tennessee law.

[See Filing No. 11 at 5; Filing No. 16 at 4.] See also Jackson v. Payday Fin., LLC, 764 F.3d 765,

775 (7th Cir. 2014) ("In contracts containing a choice of law clause, therefore, the law designated

in the choice of law clause would be used to determine the validity of the forum selection clause."

(quoting Abbott Laboratories v. Takeda Pharmaceutical Co., 476 F.3d 421 (7th Cir. 2007)).

       Under Tennessee law, "[a] forum selection clause will be upheld if it is fair and reasonable

in light of all the circumstances surrounding its origin and application." Blackwell v. Sky High

Sports Nashville Operations, LLC, 523 S.W.3d 624, 630 (Tenn. Ct. App. 2017). In making that

determination, courts consider all factors bearing upon the fairness of enforcing a forum selection

clause, including: "(1) whether the plaintiff cannot secure effective relief in the other state, for

reasons other than delay in bringing the action; (2) whether the other state would be a substantially

less convenient place for the trial of the action than this state; (3) whether the agreement as to the

place of the action was obtained by misrepresentation, duress, abuse of economic power, or other

unconscionable means; and (4) whether it would for some other reason be unfair or unreasonable

to enforce the agreement." ESI Companies, Inc. v. Ray Bell Const. Co., 2008 WL 544563, at *6

(Tenn. Ct. App. Feb. 29, 2008) (citing Dyersburg Mach. Works, Inc. v. Rentenbach Eng'g Co., 650

S.W.2d 378, 380 (Tenn. 1983)). "Tennessee law is clear that the party challenging the enforcement

of the forum selection clause bears the burden of demonstrating why the clause is unenforceable."



                                                  9
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 10 of 17                         PageID 135




 Cohn Law Firm v. YP Se. Advert. & Publ'g, LLC, 2015 WL 3883242, at *10 (Tenn. Ct. App. June

 24, 2015).

         1st Signature does not argue that enforcing the forum selection clause in the LPA would

 be unfair, unreasonable, or inconvenient based on any of the above factors ordinarily considered

 in evaluating the enforceability of a forum selection clause under Tennessee law. Instead, it merely

 argues that the forum selection clause does not apply because the entire LPA was invalidated by

 the Addendum under the merger doctrine. "The merger doctrine is well-established in Tennessee;

 the doctrine puts structure to ascertaining the parties' intent where there are successive

 agreements." Great Am. Ins. Co. v. Nelson, Inc., 276 F. Supp. 3d 762, 768 (W.D. Tenn. 2017)

 (citing Dunn v. United Sierra Corp., 612 S.W.2d 470, 474 (Tenn. Ct. App. 1980); 17A Am. Jur.

 2d Contracts § 539 (2011)). Under the merger doctrine, when parties to a contract enter into a

 subsequent agreement concerning the same subject matter as the first agreement, the earlier

 contract merges into the latter contract and is rescinded or extinguished. Great Am. Ins. Co, 276

 F. Supp. 3d at 768 (citation omitted). For the doctrine to apply, the two agreements "must contain

 inconsistent terms such that they cannot stand together as supplemental agreements." Id. (citations

 omitted). "Inconsistency of terms is the crux of the merger doctrine inquiry." Id.

         Regarding forum selection specifically, the LPA and the Addendum are not inconsistent;

 the LPA designates a forum whereas the Addendum is silent as to that issue. Accordingly, 1st

 Signature asks the Court to compare the substantive terms of both agreements and conclude that

 the Addendum superseded and invalidated the LPA. But there are two problems with this strategy:

 (1) it is inconsistent with the allegations in the Complaint; and (2) it would require a merits analysis

 that should be avoided at this juncture.




                                                   10
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 11 of 17                      PageID 136




        First, 1st Signature specifically alleges in its Complaint that the LPA remained in effect, at

 least to some extent, with respect to various loans that predated termination of the LPA. It also

 alleges that Brighton breached the LPA. [See Filing No. 1 at 4 ("At the time of termination,

 Brighton had already committed to 230 unfunded loans under the [LPA]. Termination did not

 affect Brighton's obligations for those loans. . . . Brighton breached the agreement by failing to

 fund and purchase those loans.").] The first count of the Complaint seeks a declaratory judgment

 concerning the parties' rights and obligations under the LPA, presumably becuase the issue of

 whether and to what extent the LPA remained in effect following the Addendum is a threshold

 determination underlying many of 1st Signature's remaining claims. That is, the claims for theft,

 conversion, deception, and violation of RICO and the Indiana racketeering statute are dependent

 upon a determination that Brighton did not have the legal right or entitlement—under the LPA or

 otherwise—to take the actions is it alleged to have taken. 1st Signature's argument that the

 majority of its claims "have nothing to do with" the LPA is therefore disingenuous as best. At

 least one Tennessee court has rejected a plaintiff's attempt to assert that the defendant breached a

 particular agreement while simultaneously arguing that the forum selection clause contained in

 that same agreement does not apply because the agreement was not valid. See Sevier Cty. Bank v.

 Paymentech Merch. Servs., Inc., 2006 WL 2423547, at *5 (Tenn. Ct. App. Aug. 23, 2006) ("The

 Agreement either does or does not apply. The Bank cannot be heard to claim that only certain

 portions of the Agreement which are beneficial to its case apply, but all others do not.").

        In addition, a determination concerning the validity of the LPA in its entirety could have a

 preclusive effect as the litigation proceeds, and the Seventh Circuit has suggested that courts

 conducting a forum analysis should avoid deciding issues related to the validity of the underlying

 contract where a forum selection clause specifically assigns such decisions to another court. In



                                                 11
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 12 of 17                       PageID 137




 Muzumdar v. Wellness Int'l Network, Ltd., 438 F.3d 759, 760-61 (7th Cir. 2006), the plaintiffs filed

 lawsuits in Illinois federal court alleging violations of RICO and other federal and state laws

 relating to distributorship contracts that plaintiffs alleged constituted illegal pyramid schemes. The

 contracts at issue contained forum selection clauses designating Dallas County, Texas. Id. The

 Seventh Circuit affirmed the district court's dismissal of the lawsuits without prejudice pursuant

 to the forum selection clauses, stating:

                 Appellants also spend a good deal of time trying to convince us that
        because the contracts themselves are void and unenforceable as against public
        policy—i.e., they set out a pyramid scheme—the forum selection clauses are also
        void. The logical conclusion of the argument would be that the federal courts in
        Illinois would first have to determine whether the contracts were void before they
        could decide whether, based on the forum selection clauses, they should be
        considering the cases at all. An absurdity would arise if the courts in Illinois
        determined the contracts were not void and that therefore, based on valid forum
        selection clauses, the cases should be sent to Texas—for what? A determination as
        to whether the contracts are void?

                What is true is that a forum selection clause can be found invalid because
        the clause itself was procured by fraud. As the Court established in The Breman v.
        Zapata Off–Shore Co., 407 U.S. 1, 15, 92 S.Ct. 1907, 32 L.Ed.2d 513 (1972), a
        forum selection clause will be enforced unless it can be clearly shown "that
        enforcement would be unreasonable and unjust, or that the clause was invalid for
        such reasons as fraud or overreaching." Appellants make no attempt to show that
        the forum selection clause was itself obtained by fraud.

 Id. at 762.

        In a similar vein, courts have concluded that forum selection clauses may still be enforced

 even where disputes remain as to the validity of the agreements containing those clauses. See

 Williams v. MJC Acquisition, LLC, 2020 WL 3411178, at *3 (N.D. Ind. June 22, 2020) (noting

 that "determining the validity of a forum selection clause is a distinct analysis from determining

 the validity of the underlying contract"); Warner v. St. John's Nw. Military Acad. Inc., 2019 WL

 403718, at *6 (E.D. Wis. Jan. 31, 2019) ("This Court need not decide whether the Enrollment

 Agreement is an exculpatory contract [that is void under Wisconsin law] because resolution of that


                                                  12
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 13 of 17                        PageID 138




 question does not affect the forum-selection analysis."); Stifel, Nicolaus & Co. v. Lac du Flambeau

 Band of Lake Superior Chippewa Indians, 980 F. Supp. 2d 1078, 1087 (W.D. Wis. 2013) (noting

 that "the ultimate validity of the Transaction Documents is generally immaterial to an analysis of

 the documents' forum selection clauses"); Miglin v. Mellon, 2008 WL 2787474, at *1 (N.D. Ill.

 July 17, 2008) (forum selection clauses "are enforced even when parties allege that the contract

 containing the clause is void or unenforceable"); see also Afram Carriers, Inc. v. Moeykens, 145

 F.3d 298, 301-02 (5th Cir. 1998) (noting that a determination regarding the enforceability of a

 forum selection clause must "precede any analysis of the merits" and stating, "[w]ere we to judge

 the soundness of the forum-selection clause by what we believe to be the merits of the underlying

 contract, we would subvert the aforementioned comity concerns by making a merits inquiry that

 the Supreme Court has determined is best left to the forum selected by the parties"). 3

        The same absurdity observed in Muzumdar would result if the Court were to conduct a

 substantive analysis of the LPA, conclude that it is valid, and then transfer the case to the Western

 District of Tennessee—for what? A determination of whether the LPA remained in effect (or not)

 and entitled Brighton (or not) to the funds that it allegedly stole or converted? See 438 F.3d at

 762. The parties are sophisticated business entities that chose Tennessee as the appropriate forum

 for adjudicating "any litigation commenced by [Brighton] against [1st Signature] or by [1st

 Signature] against [Brighton] on any basis." If the Court were to entertain 1st Signature's argument

 that the entire LPA is void, it would be allowing 1st Signature an end-run around that agreement.



 3At  least one Tennessee court has recognized that where a plaintiff can demonstrate that the
 underlying contract was procured by fraud, the entire contract is rescinded and therefore the parties
 are not bound by the forum selection clause contained in the contract. Lamb v. MegaFlight, Inc.,
 26 S.W.3d 627, 631 (Tenn. Ct. App. 2000). Such circumstances are not present in this case, and
 there does not appear to be any other case addressing the question of validity of the underlying
 contract for purposes of analyzing a forum selection clause, outside the context of alleged fraud.

                                                  13
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 14 of 17                        PageID 139




 1st Signature has made no specific argument that it cannot secure effective relief in Tennessee,

 that Indiana would be a substantially more convenient forum, or that agreement to a Tennessee

 forum was obtained through fraud or other unconscionable means. See ESI Companies, Inc., 2008

 WL 544563, at *6; Dyersburg, 650 S.W.2d at 380. Absent such a showing, and without any clear

 contradiction between the LPA and the Addendum as to the issue of forum, the Court concludes

 that it is not inherently unfair or unreasonable to hold 1st Signature to its agreement, and the forum

 selection clause in the LPA is valid and enforceable.

         Finally, to the extent that 1st Signature argues that the forum selection clause cannot apply

 because the LPA was terminated, that argument misses the mark. Courts in Tennessee and in this

 Circuit "routinely enforce forum-selection clauses after a contract is terminated unless the terms

 of the contract itself indicate otherwise." Payne v. N. Tool & Equip. Co., 2013 WL 6019299, at

 *3 (N.D. Ind. Nov. 12, 2013) (concluding that "whether or not the Vendor Agreement was

 terminated is inconsequential to whether the forum-selection clause is enforceable"); see also

 Allied Sound, Inc. v. Dukane Corp., 934 F. Supp. 272, 275 (M.D. Tenn. 1996) (citing Advent Elec.,

 Inc. v. Samsung Semiconductor, 709 F. Supp. 843 (N.D. Ill. 1989), for the proposition that "the

 termination of a contract does not void a choice of forum clause unless the language of the contract

 expressly or implicitly indicates such a result"). Here, 1st Signature points to nothing in the LPA

 indicating that termination of the agreement also terminated the forum selection provision. To the

 contrary, as discussed above, 1st Signature acknowledges in the Complaint that some obligations

 did indeed survive termination of the LPA.

        B. Scope of the Forum Selection Clause

        1st Signature asserts that even if the forum selection clause is valid, its claims do not fall

 within the scope of disputes covered by the clause because the claims arise out of the Addendum



                                                  14
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 15 of 17                       PageID 140




 and Brighton's allegedly criminal acts, not out of the LPA itself. That argument ignores both the

 broad language of the forum selection clause and the relationship between the LPA and the claims

 asserted.

        In Tennsonita (Memphis), Inc. v. Cucos, Inc., 1991 WL 66993, at *2 (Tenn. Ct. App. May

 2, 1991), the Tennessee Court of Appeals addressed the question of "whether the forum selection

 clause in a previous contract is applicable to a subsequent contract." In that case, the parties

 entered into a written development agreement and a written licensing agreement in connection

 with franchising a restaurant. Id. at *1-2. Both written contracts contained a forum selection

 provision stating that "any action brought by either party against the other in any court, whether

 federal or state, shall be brought within the State of Louisiana." Id. at *2. The parties subsequently

 entered into an oral takeover agreement, which contained no forum selection provision, and when

 the relationship soured, the plaintiffs sued the defendant for breach of the takeover agreement,

 misrepresentation, common law fraud and deceit, negligent misrepresentation, and violation of the

 Tennessee Consumer Protection Act. Id. at *1-2.

        The appellate court affirmed the trial court's dismissal of the case based on the forum

 selection clauses, concluding that the clauses contained in the written contracts applied to claims

 based on the subsequent oral agreement. Id. at *2-3. In doing so, the appellate court acknowledged

 that the oral agreement was "a completely separate contract" from the prior written agreements,

 but determined that the oral agreement nonetheless arose out of the relationship created by the

 prior agreements, and the language of the forum selection clauses was broad enough to

 "encompass[] any dispute arising out of or in connection with the franchisor-franchisee

 relationship." Id. at *3. In other words, "such clauses cover all causes of action arising directly or

 indirectly from the business relationship evidenced by the contract." Id. (internal quotations and



                                                  15
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 16 of 17                       PageID 141




 citation omitted). Specifically, the court explained: "[W]ithout the License Agreement, the

 Plaintiffs never could have opened the Memphis restaurant for which the Takeover Agreement

 was structured. The Takeover Agreement must arise indirectly from the Development and License

 Agreements because without those previous agreements, there can be no business on which to base

 the Takeover Agreement." Id.

        Similar to the forum selection clauses at issue in Tennsonita, the forum selection clause in

 the LPA by its terms applies to "any litigation commenced by [Brighton] against [1st Signature]

 or by [1st Signature] against [Brighton] on any basis." In addition, the relationship between 1st

 Signature and Brighton arose out of the LPA, regardless of whether and how that relationship was

 subsequently altered by the Addendum. [See Filing No. 1-2 at 1 (provision of the Addendum

 stating that the parties "will continue to carry on their normal course of business of the sales of

 mortgage loans").] Accordingly, "any dispute arising out of or in connection with" the parties'

 business relationship is covered by the forum selection clause contained in the LPA.             See

 Tennsonita, 1991 WL 66993, at *3.

        1st Signature attempts to define Brighton's conduct as separate from the parties' contractual

 relationship, arguing: "The duty not to steal does not arise from the LPA." [Filing No. 16 at 7.]

 That may be true as a general principle. But 1st Signature ignores the fact that Brighton's alleged

 retention of funds can only constitute "stealing" if Brighton did not have an entitlement—for

 example, a surviving right under the LPA—to apply those funds to an existing balance. As

 articulated above, the Court expresses no opinion as to the parties' rights and obligations under the

 LPA or the extent to which those rights and obligations survived the Addendum or affected the

 parties' rights and obligations with respect to the lines of credit. Such a determination requires

 interpretation of the LPA. This dispute arises in connection with the parties' business relationship



                                                  16
Case 2:20-cv-02894-JTF-cgc Document 18 Filed 12/11/20 Page 17 of 17                PageID 142




 and is therefore within the scope of the forum selection clause and must be adjudicated in the

 Western District of Tennessee.

                                            IV.
                                         CONCLUSION

        Based on the foregoing, Brighton's Motion to Transfer Venue, [10], is GRANTED. The

 Clerk is DIRECTED to transfer this case to the United States District Court for the Western

 District of Tennessee.




          Date: 12/11/2020




 Distribution via ECF only to all counsel of record




                                              17
